Citation Nr: 1738931	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  08-03 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating in excess of 10 percent for right knee degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy. 

2.  Entitlement to an initial compensable rating in excess of 10 percent for left knee degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to February 1985 and from April 1985 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for bilateral knee degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy and assigned a 10 percent rating for each knee.  The Veteran filed a timely notice of disagreement in June 2007.

In December 2012 and August 2015, the Board denied higher ratings for the bilateral knee disabilities.  On each occasion, the Veteran sought further review of the denial of increased ratings for her knee disabilities in the United States Court of Appeals for Veterans Claims (Court).  In December 2012 and July 2016, the Court vacated the Board's denials and remanded the claims for actions consistent with the Joint Motions.  In September 2016, the Board remanded the claim for further development of the record, to include obtaining a VA examination and medical opinion consistent with Correia v. McDonald, 28 Vet. App. 158 (2016).  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  The Board notes that the Veteran did not appeal the separate issue of increased ratings for right and left knee instability, which means that the Board's August 2015 denial of increased ratings for left and right knee instability is final.  

The Board notes that in a March 2011 rating decision, the Veteran was granted a 100 percent rating for her right knee from August 17, 2010 through October 1, 2010, based upon surgical treatment necessitating convalescence.  However, the medical evidence of record reflects that the Veteran underwent surgery on her left knee, and as such, this convalescence rating should be assigned to the left knee.  As a 100 percent rating was established for this time, the Board will not review this staged rating. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran's disability picture for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the right knee is most accurately reflected by limitation of flexion to at most 70 degrees and limitation of extension to at most 7 degrees and the maximum limitations of right knee flexion and extension have not occurred simultaneously during the claim period.

2.  The evidence of record establishes that the Veteran's disability picture for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the left knee is most accurately reflected by limitation of flexion to at most 70 degrees and limitation of extension to at most 10 degrees and the maximum limitations of left knee flexion and extension have not occurred simultaneously during the claim period.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating in excess of 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the right knee have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5258-5263 (2016).

2.  The criteria for an initial compensable rating in excess of 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the left knee have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5258-5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letters dated in September 2005 and March 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records and VA treatment records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in September 2005, May 2010, May 2011, September 2012, June 2014, and November 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiners personally interviewed and examined the Veteran, including eliciting a history from her, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Within that context, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The standard of proof to be applied in decisions on claims for veteran's benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" and therefore warrant a higher rating); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the United States Court of Appeals for Veterans Claims (the Court) recently held that the plain language of 38 C.F.R. § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  With or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  A 10 percent rating under 38 C.F.R. § 4.59 requires that the diagnostic code under which the Veteran is rated contains a 10 percent rating.  Sowers v. McDonald, 27 Vet. App. 472 (2016).

The Veteran is rated at 10 percent each for right and left knee degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy under 38 C.F.R. § 4.71a, DCs 5010-5260 on the basis of traumatic arthritis with noncompensable limitation of motion.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  Here, the Veteran's knee disabilities have been partially described as traumatic arthritis (DC 5010), which has been rated on the basis of limitation of knee flexion under DC 5260.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2016).

Diagnostic Code 5010 directs that traumatic arthritis substantiated by x-ray findings should be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent evaluation is merited for X ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability, a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability, and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic will be assigned a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and nonunion of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A September 2005 VA examination reflects that the Veteran reported that she experienced bilateral knee pain and swelling and occasional giving out of the left knee resulting in falls, but that the right knee did not give out.  As a result of her knee symptoms, she experienced difficulty using stairs, getting in and out of vehicles and the bathtub, and she was unable to walk for prolonged periods of time.  The Veteran reported using medications and rest to treat her symptoms and that she occasionally used a pair of crutches, but she did not use any knee braces.  She reported missing one day of work as a civilian contractor with the National Guard and that her knees bothered her when she used the stairs at work.  

On objective examination, the Veteran was found to have a slightly wide-based gait and a limp, but she did not use any ambulatory aids.  Deep knee bends could not be performed normally.  There were two surgical scars on the right knee, one of which was the result of a cyst removal, ran horizontally, and measured approximately 3.5 inches.  The second right knee scar was from an anterior cruciate ligament reconstruction, was located vertically on the lower aspect of the knee, and also measured approximately 3.5 inches.  The examiner noted that there was no swelling or effusion of the right knee, but there was tenderness noted around the patellofemoral medial range of motion.  The right knee ranges of motion were recorded as flexion to between 100 and 110 degrees and extension to 0 degrees.  The ranges of motion were associated with some pain, but there was no crepitus.  As for the left knee, there was a well-healed lateral incisional scar which measured approximately 3.5 inches in length and there was tenderness all around the knee.  Left knee flexion was to 100 degrees and the last 5 to 10 degrees of extension were limited secondary to pain.  The left knee movements were painful, but there was no crepitus.  There was no instability of either knee.  X-rays revealed mild degenerative changes of both medial compartments of the femorotibial joints, status post repair of the cruciate ligament, with a 2 screw fixation at the right intercondylar region and an anterior right tibial tuberosity.  The Veteran was diagnosed as having status post bilateral knee surgeries with post-traumatic degenerative joint disease of both knees.  The examiner opined that functional loss due to pain in the knees was moderate (i.e., 50 percent) on a regular basis.  The joint function was additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare ups and at that time, functional loss was estimated as being moderate to moderately severe in both knees.

Medical records dated in April and May 2009 include reports of bilateral knee pain.  Examination revealed that there were multiple scars on both knees, including a lateral scar on the left knee and previous arthroscopy punctures.  The ranges of knee motion were normal and there was no evidence of any instability, but there was marked patellofemoral grind, crepitance, and tenderness over the patella with a positive compression test.  X-rays and MRIs of the left knee revealed significant changes in the patellofemoral joint, changes most consistent with synovial inflammation, pronounced chondromalacia, an old partial lateral meniscectomy, advanced degenerative changes, and tricompartmental disease.

A May 2010 VA examination report indicates that the Veteran reported progressively worsening knee symptoms which she treated with medication, but that she responded poorly to such treatment.  The Veteran reported giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes several times a year (but less than monthly), and repeated effusions.  There was no deformity, episodes of dislocation or subluxation, symptoms of inflammation, or constitutional symptoms/incapacitating episodes of arthritis.  She reported severe flare ups of knee symptoms occurring on a weekly basis for hours at a time, which were precipitated by walking, and were alleviated by rest.  The Veteran contended that such flare ups had an 80 percent effect on loss of motion or other functional impairment.  As a result of her knee disabilities, the Veteran was unable to stand for more than a few minutes or walk for more than a few yards.  She occasionally used crutches.  

Objective examination revealed that the Veteran had an antalgic gait, but there was no other evidence of abnormal weight bearing, no loss of a bone or part of a bone, and no inflammatory arthritis.  There was right knee edema, tenderness, pain at rest, mild anterior/posterior instability in 30 degrees of flexion, cruciate ligament instability slightly greater than 1/4 Lachman's, weakness, guarding of movement, grinding, clicks or snaps, subpatellar tenderness, locking, effusion, and possible crepitus.  As for the left knee, there was crepitus, tenderness, pain at rest, weakness, guarding of movement, clicks or snaps, grinding, subpatellar tenderness, and locking.  There was no left knee instability or effusion.  There was evidence of a tear in both knees as reflected by the positive McMurray's test.  There were no bumps consistent with Osgood-Schlatter's disease or masses behind either knee, there was no meniscus dislocation or surgical absence in either knee, there were no abnormal tendons or bursae in either knee, and there were no other knee abnormalities.  The ranges of right and left knee motions were recorded as being flexion to 90 degrees and 75 degrees, respectively, and extension to 0 degrees bilaterally.  There was objective evidence of pain with active motion of both knees, there was objective evidence of pain following repetitive motion of both knees, and there were additional limitations after three repetitions of the ranges of motion of both knees (the most important factor was pain).  The ranges of right and left knee motions following repetitive motion were recorded as being flexion to 80 degrees and 70 degrees, respectively, and extension to 0 degrees.  There was no joint ankylosis.  An MRI of the left knee revealed a large degenerative tear of the lateral meniscus and intermediate grade degenerative arthropathy (worst in the lateral compartment), but there was no ligamentous injury.  An MRI of the right knee revealed intermediate grade degenerative arthropathy (worst in the lateral compartment), degenerative tearing of the lateral meniscus, an abnormal signal within the anterior cruciate ligament graft consistent with early degeneration, and a small joint effusion.  The Veteran was diagnosed as having a large degenerative tear of the left lateral meniscus, moderate degeneration of the left medial meniscus without discreet tear, grade IV chondromalacia of the left lateral compartment with bridging osteophytes, grade II chondromalacia of the left medial compartment and patella, bilateral intermediate grade degenerative arthropathy (worst in the lateral compartment), degenerative tearing of the right lateral meniscus, abnormal signal within the right anterior cruciate ligament graft consistent with early degeneration, a small right knee joint effusion, and a small right knee popliteal baker's cyst.  She reported that her knee disabilities had significant effects on her employment as a full-time recruiter for the National Guard in that they resulted in decreased mobility, weakness or fatigue, and pain.  Also, there were mild to severe effects on some activities of daily living and she was unable to participate in sports.

Medical records dated from May to December 2010 include reports of bilateral knee pain and soreness and left knee instability, tightness, stiffness, tenderness, swelling, and redness.  She occasionally walked with a left antalgic gait and a Trendelenburg gait.  A July 2010 consultation noted occasional minimal effusion of the left knee, tenderness to palpation, edema, stiffness, a longitudinal scar over the lateral portion of the left knee, occasional laxity with Lachman's testing, and a slight pivot.  As for the right knee, there was a direct anterior transverse incision from a previous cyst removal, a longitudinal incision based anteriorly from an anterior cruciate ligament procedure, mild crepitation in the patellofemoral articulation, some laxity with Lachman's testing, occasional edema, a slight pivot, medial joint line tenderness to palpation both anteriorly and posteriorly, and tenderness along the lateral side joint line.  There was no significant right knee effusion and posterior drawer testing was negative.  During this time, it was noted that there was a "5 to 7 degree flexion contracture" of the right knee and right knee flexion was to 130 degrees.  In August 2010, the Veteran underwent a left knee anterior cruciate ligament reconstruction with quadrupled hamstring autograft and left knee arthroscopy with chondroplasty of the medial femoral condyle, trochlea, and patella.  She was temporarily unable to work due to the knee surgery and she used crutches and a left knee brace following the surgery.  Ranges of motion of the left knee prior to surgery were recorded as flexion to 130 degrees and extension was to 7 degrees.  Post-surgery, flexion was limited to 40 degrees and extension to 0 degrees.  In September and October 2010, left knee flexion was recorded to between 80 and 110 degrees and extension between 5 and 0 degrees.  X-rays and MRIs revealed femoral and tibial hardware on the right with tunnels from previous anterior cruciate ligament reconstruction, mild to moderate degenerative changes in the right knee with loss of lateral joint space, a small right knee joint effusion, some osteophytes and degeneration of the patellofemoral articulation bilaterally, decreased joint space bilaterally, grade IV chondromalacia in the left lateral compartment, chondromalacia in the left medial compartment and patellofemoral articulation, a degenerative tear within the remaining portion of the left lateral meniscus, right knee chondromalacia, and some degenerative tearing of the right lateral meniscus.  Diagnoses of left knee anterior cruciate ligament tear, mild left knee osteoarthritis, and status post left anterior cruciate ligament reconstruction medial femoral condyle chondroplasty were provided.

A May 2011 VA examination report reflects that the Veteran reported that she experienced progressively worsening bilateral knee pain which was treated with medication.  She reported giving way, stiffness, and decreased speed of joint motion.  There was no deformity, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, history of trauma to the joints, history of neoplasm, or constitutional/incapacitating episodes of arthritis.  The Veteran was able to stand for 15 to 30 minutes at a time and walk 1/4 mile.  She intermittently/occasionally used a knee brace and crutches. Severe flare ups of knee symptoms occurred every 2 to 3 weeks, lasting for hours at a time, and were precipitated by walking and standing, and alleviated by rest and an ice pack.  During flare ups, she reported an inability to "walk and stand much."  

Objective examination revealed that the Veteran's gait was normal, that there was no other evidence of abnormal weight bearing, and that there was no loss of a bone or part of a bone or inflammatory arthritis.  As for the right knee, there were no bumps consistent with Osgood-Schlatter's disease and no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar/meniscus abnormality, tendon or bursae abnormality, or any other abnormalities.  With respect to the left knee, there was bony joint enlargement, abnormal motion, crepitation, and evidence of a meniscus tear with a positive McMurray's test.  There were no bumps on the left consistent with Osgood-Schlatter's disease, no mass behind the left knee, and no left knee clicks or snaps, grinding, instability, patellar abnormality, locking, effusion, dislocation, surgically absent meniscus, abnormal tendons or bursae, or any other knee abnormalities.  The ranges of right and left knee motions were recorded as being flexion to 110 degrees and 100 degrees, respectively, and extension to 0 degrees bilaterally.  There was objective evidence of pain with active motion on both sides and objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of the ranges of motion.  Also, there was no joint ankylosis.  The Veteran reported having lost 2 weeks of work during the previous 12 months due to knee surgery.  These disabilities had significant effects on her occupation in that they resulted in lack of stamina, pain, and increased absenteeism.  The disabilities also had mild to moderate effects on some activities of daily living and prevented participation in sports, recreation, and traveling.

A September 2012 VA examination report reflects that the Veteran reported that she continued to experienced daily bilateral knee pain and that she wore a prosthesis, elevated her knees, and used ice to treat her symptoms.  There were no flare ups of knee symptoms.  

Upon objective examination, the ranges of right and left knee motion were recorded as being flexion to 110 degrees (with pain at 0 degrees) and 120 degrees (with pain at 0 degrees), respectively, and extension to 0 degrees (with pain at 9 degrees or any degree of hyperextension) bilaterally.  After 3 repetitions of the ranges of motion, the ranges of right and left knee motion were recorded as being flexion to 105 degrees and 110 degrees, respectively, and extension to 0 degrees bilaterally.  There were additional limitations in the ranges of motion of the knees and lower legs following repetitive motion and there was functional loss/functional impairment of the knees and lower legs after repetitive use in terms of less movement than normal, incoordination (impaired ability to execute skilled movements smoothly), and pain on movement.  On objective examination, there was tenderness or pain to palpation for joint line or soft tissues of both knees and 1+ (0-5 millimeters) anterior instability (Lachman testing) of both knees.  However, muscle strength associated with knee flexion and extension was normal (5/5) bilaterally, all other knee stability tests were normal, there was no evidence or history of any recurrent patellar subluxation/dislocation, and the Veteran did not have any shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial/fibular impairment.  The examiner noted that the Veteran did experience a meniscus tear with frequent episodes of joint pain bilaterally and that she underwent a bilateral meniscectomy in 1983, with subsequent knee surgeries.  The residual symptoms of the surgeries were pain and limited range of motion.  The Veteran had not undergone any total knee joint replacement.  There were scars associated with her knee disabilities, but none of the scars were painful or unstable and the total area of all related scars was not greater than 30 square centimeters (6 square inches).  She did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays revealed mild degenerative changes of the tibiofemoral joints bilaterally and a prior anterior cruciate ligament repair with degenerative changes of the patellofemoral joints, but there was no X-ray evidence of any effusion, fracture, or patellar subluxation.  The Veteran was diagnosed as having bilateral degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of both knees.  The examiner noted that the Veteran was employed as a contractor with the National Guard, but that her knees were not affected because she had a desk job.

VA x-ray and MRI reports dated in April and June 2014 reveal that there were bilateral moderate degenerative changes of the knees with previous surgical interventions.  As for the left knee, there was a replaced left anterior cruciate ligament that was strained and elongated, subluxation that was causing severe chronic desiccation to the lateral knee joint, chondromalacia patella, and effusion with a Baker's cyst.

A June 2014 VA examination report reflects that the Veteran reportedly experienced bilateral knee pain, swelling, and tightness.  There was right knee weakness and the right knee would give way resulting in falls.  In addition to the daily right knee pain, there was occasional sharp pain.  The Veteran reported that she was unable to sit low in a chair, knee swelling occurred when she walked, and she experienced difficulty getting out of a chair and walking.  There was decreased range of motion with pain and swelling after exercise, however such range of motion loss was not able to be quantified.  

Upon objective examination, the ranges of right and left knee motions were recorded as being flexion to 120 degrees (with pain at 120 degrees) and 100 degrees (with pain at 80 degrees), respectively, and extension to 0 degrees with no objective evidence of painful motion bilaterally.  After 3 repetitions of the ranges of knee motion, the ranges of right and left knee motions were flexion to 115 degrees and 100 degrees, respectively, and extension to 0 degrees bilaterally.  There was additional limitation in the ranges of motion of the knees and lower legs following repetitive-use testing and there was functional loss/functional impairment of the knees and lower legs after repetitive use in terms of less movement than normal, pain on movement, swelling, and interference with sitting.  There was tenderness or pain to palpation for joint line or soft tissues of both knees and muscle strength associated with knee flexion and extension was normal (5/5) bilaterally.  There was 1+ (0-5 millimeters) of left knee medial-lateral instability and evidence of moderate recurrent patellar subluxation/dislocation of the left knee, but all other knee stability tests were normal.  The Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial/fibular impairment.  The examiner noted that she had experienced bilateral meniscal tears with frequent episodes of joint pain and bilateral meniscectomies which resulted in her reported knee symptoms.  She also underwent bilateral anterior cruciate ligament repairs, but she had not undergone any total knee joint replacement.  There were scars associated with the Veteran's knee disabilities, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's knee disabilities.  She occasionally used a brace, crutches, and a cane.  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays revealed degenerative or traumatic arthritis, but no evidence of patellar subluxation.  The Veteran was diagnosed as having bilateral degenerative arthritis and chondromalacia patella of the knees and laxity of the left anterior cruciate ligament and posterior cruciate ligament.  These disabilities affected her ability to work in that they impacted her ability to stand for prolonged periods of time, walk, climb, or do manual work. The examiner concluded that any additional impact on function due to pain, swelling, or weakness (apart from what was described in the examination report) could not be determined or quantified based on the Veteran's available history.

Medical records from September 2014 to November 2016 reflect that the Veteran continued to receive injections to her knees.  A September 2014 orthopedic consult note reflects that the Veteran had bilateral end-stage degenerative joint disease, but no instability, effusion, or deformity was reported.  X-rays taken in July 2016 revealed stable alignment bilaterally post-ACL reconstruction with chronic small left knee joint effusion.  An August 2016 orthopedic consult note reflects that the Veteran's knees had bilateral crepitus with range of motion, but no effusion or instability.  

The Veteran was most recently afforded a VA examination in November 2016.  The Veteran reported continuous pain in both knees, stiffness, and swelling every day.  She reported pain would be 4/10 on a good day and 8/10 on a bad day and that she took Celebrex and Mobic for the pain.  The Veteran reported having flare-ups with any activity and that prolonged walking, standing, sitting, and any weight bearing caused pain and functional loss.  

Upon objective examination, range of motion of the right knee was 0 to 80 degrees of flexion and 80 to 0 degrees of extension, with pain during flexion contributing to functional loss.  There was evidence of pain in weight-bearing, crepitus, and the knee was tender upon palpation above the patella.  Upon examination, range of motion of the left knee was 0 to 90 degrees of flexion and 90 to 0 degrees of extension, with pain during flexion contributing to functional loss.  There was evidence of pain in weight-bearing, crepitus, and the knee was tender upon palpation below the patella and laterally.  The examination was conducted during a flare-up, with pain, fatigue, weakness, lack of endurance, and incoordination limiting functional ability of both knees.  The Veteran was unable to perform repetitive use testing on either knee due to severe pain.  Although the Veteran was not examined after repetitive use over time, the examiner found that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time, with pain, fatigue, weakness, lack of endurance, and incoordination limiting functional ability of both knees.  The Veteran described this functional loss in that her right knee would be limited to 0 to 70 degrees of flexion and 70 to 0 degrees of extension and her left knee would be limited to 0 to 80 degrees of flexion and 80 to 0 degrees of extension.  The examiner found that muscle strength was reduced to 4/5 during flexion and extension in both knees due to the knee disabilities, but that there was no muscle atrophy.  The examiner found that the Veteran did not have ankylosis, but that there was right knee anterior and lateral instability of 0-5 millimeters and left knee anterior, medial, and lateral instability of 0-5 millimeters each.  The examiner noted that the Veteran previously had a bilateral meniscus condition from meniscal tear resulting in frequent episodes of joint pain and effusion but that there were no episodes of locking.  The Veteran had undergone bilateral meniscectomy with residuals of pain, edema, and limited range of motion and scarring due to the surgeries.  The examiner noted that the Veteran constantly used a brace and cane for her knees, and occasionally, crutches.  The examiner reported that the Veteran had an imaging study performed in July 2016 that was compared to September 2012 and April 2014 studies.  Bilaterally, the Veteran's knees were found to have a stable alignment post prior ACL reconstruction, with moderate loss of joint space in the medial (right only) and patellofemoral compartment.  Three-compartment osteophyte formation was present, but no acute fracture or dislocation was identified.  Although the Veteran's right knee was negative for signs of significant joint effusion, the Veteran's left knee had probable small suprapatellar joint effusion.  The examiner noted that a June 2014 MRI revealed that the replaced ACL was strained and elongated, with elongation of the posterior cruciate ligament allowing subluxation causing severe chronic desiccation to the lateral knee joint.  The examiner found that the Veteran's bilateral knee condition impacted her ability to perform occupational tasks, as she had a limited range of motion with all activities (standing, walking, bending, and sitting).  Lastly, the examiner noted that bilaterally, there was evidence of pain on passive range of motion and in non-weight-bearing.  Passive range of motion of right knee flexion was 0 to 80, with extension of 80 to 0, with left knee flexion of 0 to 95 and extension of 95 to 0.  The examiner was unable to determine range of motion with weight bearing due to severe pain in the Veteran's knees, but range of motion in non-weight-bearing was the same as the initial range of motion noted above.  The examiner noted that testing could not be done on an opposite, undamaged joint, as both of the Veteran's knees were damaged. 

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that the November 2016 examination is the only examination that tested for all factors set forth in Correia.  However, a remand to obtain a retrospective opinion as to the previous examinations on the factors set forth in Correia would merely impose additional burdens on VA with no benefit flowing to the Veteran, as VA would be asking an examiner to resort to speculation as to what active and passive motion, in weight-bearing and nonweight-bearing, were in 2005, 2010, 2011, 2012, and 2014.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The 2005, 2010, 2011, 2012, and 2014 VA examinations contain range of motion studies; the May 2010 and May 2011 examinations both tested whether there was pain with weight-bearing.  The examinations contain the pertinent information allowing VA to analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on all the above evidence, the Board finds that a higher disability rating is not warranted for either the right or left knee disabilities for any period on appeal.

The above evidence reflects that during the claim period, the Veteran's knee disabilities have been manifested by pain, swelling, instability, an abnormal gait (including a limp), scarring, tenderness, grinding, crepitance, stiffness, weakness, incoordination, decreased speed of joint motion, locking, effusions, edema, guarding of movement, clicks/snaps, soreness, tightness, and redness.  The Veteran has been able to perform right knee flexion to between 70 degrees and normal, right knee extension to between 7 degrees and normal, left knee flexion to between 70 degrees and normal, and left knee extension to between 10 degrees and normal.  These ranges of knee motion take into account any additional loss of motion during flare-ups or after repetitive use and they warrant no more than 10 percent ratings under DCs 5260 and 5261.  Although the medical evidence does reflect one finding that the Veteran's left knee flexion was limited to 40 degrees, this range was recorded post-surgery and during the time of the convalescence rating assigned to the Veteran.  Range of motion of the left knee improved prior to convalescence ending, and taken together with the other medical evidence of record, the Veteran's left knee disability is more closely approximately by the 10 percent rating during the period on appeal.  Furthermore, there has been no time during the claim period that the ranges of knee flexion and extension have simultaneously warranted 10 percent ratings under DCs 5260 and 5261 so as to allow for the assignment of a separate additional 10 percent rating for either knee.

To the extent that the Veteran would argue that her functional loss (other than painful motion) would warrant a separate rating, the Board finds that her functional loss is already contemplated under the assignment of a diagnostic code that contemplates a joint disability.  38 C.F.R. § 4.45 notes that joint disabilities cause functional impairment that may include: less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy from disuse. The Board notes that each diagnostic code for a joint disability specifically contemplates these types of functional loss, which are factored into the assigned disability ratings for the joint disability.  As noted above, at the November 2016 VA examination, the Veteran was unable to perform repetitive use testing due to severe pain.  However, this is exactly the kind of actual functional impairment that the schedule is designed to compensate.  Here, the Board finds that the functional impairments of the Veteran's knees have been contemplated by the Veteran's assigned diagnostic.  See 38 C.F.R. §§ 4.14, 4.40. 4.45 (2016).

In light of the above, the ranges of knee motion that have been objectively measured during the claim period, and the fact that the Veteran has retained the ability to perform occupational tasks despite her knee disabilities, even considering pain, flare ups, and other functional factors, the Board finds that the Veteran's knee symptoms have not been shown to be so disabling to actually or effectively result in limitation of knee flexion to 30 degrees or limitation of knee extension to 15 degrees, which are the requirements for 20 percent ratings for limitation of knee flexion and extension under DCs 5260 and 5261.  Similarly, there is no time during the claim period that the knee symptoms have been simultaneously shown to be so disabling to actually or effectively result in limitation of knee flexion to 45 degrees or limitation of knee extension to 10 degrees (the requirements for 10 percent ratings for limitation of knee flexion and extension under DCs 5260 and 5261) so as to warrant a separate 10 percent rating for either knee.  Hence, initial ratings higher than 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the knees are not warranted at any time since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5260-5261.

The Board has also considered whether a separate or higher rating is warranted under 38 C.F.R. § 4.71a, DC 5259 which provides a 10 percent rating for symptomatic removal of semilunar cartilage.  In this case, there is evidence of symptomatic removal of semilunar cartilage bilaterally.  Specifically, the examiner who conducted the September 2012 VA examination found that the Veteran had residual pain and limited range of motion bilaterally due to her meniscectomies.  However, the Board finds that the Veteran is not entitled to a separate 10 percent rating under DC 5259 because there is no other symptomatology associated with the removal of semilunar cartilage that has not been accounted for by the 10 percent ratings under DCs 5010, 5260, and 5257.  The assignment of a separate 10 percent rating under DC 5259 would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2016).  Additionally, the Veteran is not entitled to a rating under DCs 5256, 5258, 5262, or 5263 as there is no evidence of ankylosis, dislocated semilunar cartilage, tibia or fibula impairment, or genu recurvatum at any time during the claim period.

The Board notes that the medical evidence reflects instability and scarring of both knees.  The Veteran is separately rated for both bilateral instability and bilateral scarring and as the Veteran has not filed increased rating claims for these disabilities, these claims are not before the Board and the Board will not review the currently assigned ratings. 

In sum, the Board finds that for the reasons and bases discussed, the preponderance of the evidence is against the claim. There is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative have raised any other issues regarding her bilateral knee disability, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial compensable rating in excess of 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the right knee is denied.

Entitlement to an initial compensable rating in excess of 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the left knee is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


